Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Wardell Jermaine McClam, Jr., appeals the district court’s order denying his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. United States v. McClam, No. 1:08-cr-00230-TDS-1 (M.D.N.C. Aug. 16, 2016). We deny McClam’s motion for appointment of counsel and dispense with oral' argument be*217cause the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED